         Case 2:20-cr-00016-DLC Document 30 Filed 11/20/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 UNITED STATES OF AMERICA,                            CR 20–16–BU–DLC

                      Plaintiff,

 vs.                                                         ORDER

 GEREMY LEE PEPPER,

                       Defendant.

       Before the Court is United States Magistrate Judge Kathleen L. DeSoto’s

Findings & Recommendation Concerning Plea. (Doc. 27.) Because neither party

objected, they are not entitled to de novo review. 28 U.S.C. § 636(b)(1); United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Therefore, the Court

reviews the Findings and Recommendation for clear error. McDonnel Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

       Mr. Pepper is charged with one count of possession of a stolen firearm, in

violation of 18 U.S.C. § 922(j) (Count I), one count of possession of firearm by

prohibited person, in violation of 18 U.S.C. § 922(g)(1) (Count II), and one count

of unlawful taking of firearm from licensed firearm dealer, in violation of 18

U.S.C. § 922(u) (Count III). (Doc. 1.) Mr. Pepper has moved to change his plea

                                           1
        Case 2:20-cr-00016-DLC Document 30 Filed 11/20/20 Page 2 of 2



from not guilty to guilty as to Count I, with such motion having been referred to

Judge DeSoto. (Docs. 16; 18.)

      Judge DeSoto recommends that this Court accept Mr. Pepper’s guilty plea as

to Count I after he appeared before her pursuant to Federal Rule of Criminal

Procedure 11, and entered a guilty plea as to one count of possession of a stolen

firearm, in violation of 18 U.S.C. § 922(j). In exchange for Mr. Pepper’s plea, the

United States has agreed to dismiss Counts II and III of the Indictment. (Doc. 17

at 2.) The Court finds no clear error in Judge DeSoto’s Findings and

Recommendation. As is the Court’s practice, any decision regarding acceptance of

the plea agreement and dismissal of Counts II and III will be deferred until

sentencing.

      Accordingly, IT IS ORDERED that Mr. Pepper’s motion to change plea

(Doc. 16) is GRANTED.

      IT IS FURTHER ORDERED that Mr. Pepper is adjudged guilty as charged

in Count I of the Indictment.

      DATED this 20th day of November, 2020.




                                         2
